Citation Nr: 0934333	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  98-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran; mother of the Veteran

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had periods of active service from August 1985 to 
December 1985 and August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2000 regarding service connection for an eye 
disability, a knee disability, and a lupus disability.  The 
claims file contains the copy of the transcript of this 
hearing.  The undersigned Veterans Law Judge singed an August 
2000 Board remand of these issues.  In this Board remand, the 
eye disability was then characterized as a vision disorder.

In December 2002, the Veteran testified before an Acting 
Veterans Law Judge regarding the same issues (although 
characterized somewhat differently).  A copy of the 
transcript of this hearing has also been associated with the 
claims file.  The claims were again remanded in July 2003.  
The eye disability was then characterized as an eye 
disability with loss of vision.  To simply the issue, the 
Board currently characterizes the issue as entitlement to 
service connection for a bilateral eye disability.

Review of the claims file reveals that service connection for 
a bilateral eye disability is the only issue remaining in 
appellate status.  The other issues previously in appellate 
status were subsequently granted.  The Board also highlights, 
that by way of a March 2008 rating decision, entitlement to a 
total disability rating based on individual unemployability 
(TDIU) was granted.

As discussed below, the Acting Veterans Law Judge who signed 
the July 2003 remand is no longer employed at the Board, and 
there is an outstanding request for another hearing.  In the 
July 2003 remand, the Board noted that the Veteran had raised 
the issue of entitlement to compensation for the eye 
disability under the provisions of 38 U.S.C.A. § 1151 and 
referred the issue to the RO.  Review of the claims file does 
not indicate that this claim was developed.  Based on 
subsequent grants of service connection, the Board finds that 
the Veteran/representative should clarify whether the Veteran 
wishes to proceed with an 38 U.S.C.A. § 1151 claim.

The issue of service connection for a bilateral eye 
disability is remanded to allow for the scheduling of an 
additional Board hearing.  In addition, after review of the 
development completed pursuant to the prior remands, the 
Board finds that additional development is required.  This 
development should be completed to the extent that it can be 
done prior to the scheduled Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has been afforded two prior Board hearings 
regarding the issue of service connection for a bilateral eye 
disability; this is the only remaining issue on appeal.  The 
undersigned Veterans Law Judge conducted the May 2000 Board 
hearing.  An Acting Veterans Law Judge also conducted a 
December 2002 hearing; he is, however, no longer employed at 
the Board.  See 38 C.F.R. § 20.707.  The Veteran was notified 
of this and requested another hearing.  Although cognizant 
that the Veteran has been provided a hearing on the issue 
remaining on appeal conducted by the undersigned, in light of 
the development in this case since that May 2000 hearing and 
cognizant that the Veteran was asked if she wanted another 
hearing, the Board finds that a remand is required to 
schedule the Veteran for the additional hearing she 
subsequently requested.  See 38 C.F.R. § 20.704.

Although the primary purpose of this remand is to provide for 
the scheduling of an additional hearing, after review of the 
claims file, the Board directs additional development be 
completed prior to the Board hearing, time permitting.  

The last supplemental statement of the case was issued in 
June 2006.  Substantial additional evidence has been 
associated with the claims file subsequent to this 
supplemental statement of the case, to include a May 2007 VA 
eye treatment record and a November 2008 VA general medical 
examination.  Upon remand, the AMC/RO should issue a 
supplemental statement of the case that considers the 
evidence added to the file since the June 2006 supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304.

Pursuant to the July 2003 Board remand, the Veteran was 
issued an August 2003 Veterans Claims Assistance Act of 2000 
(VCAA) notification letter.  This letter provided the 
elements of a basic service connection claims.  After review 
of this letter, the Board finds upon remand the Veteran 
should be issued an additional notification letter that 
includes the elements of a secondary service connection 
claim, as the claim on appeal includes the contention that 
the disability is due to other service-connected 
disabilities.  See 38 C.F.R. § 3.310.

The Veteran underwent an April 2006 VA eye examination.  The 
examiner completed the examination report without review of 
the complete claims file.  After review of this examination 
report, the Board finds that the Veteran should be scheduled 
for an additional examination, during which the examiner will 
have benefit of review of the complete claims file.  The 
examiner should address whether the Veteran has a current 
acquired eye disability attributable to service.

In addition, the examiner should address whether the 
disability is secondary to a previously service-connected 
disability - based on the contention that the eye disability 
developed secondary to the taking of medication for a 
service-connected disability.  Specifically, in this regard, 
the Veteran has contended that the eye disability was due to 
the previous taking of the medication Plaquenil.  The 
examiner should clarify whether this medication was taken for 
a service-connected disability.  If taken for a service-
connected disability, the examiner should address whether the 
Veteran has a current acquired eye disability due to the 
taking of Plaquenil.  The Board notes that refractive error 
of the eye is not a disease for VA purposes.  See 38 C.F.R. 
§ 3.303.



Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for 
a Travel Board hearing in conjunction 
with her claim for service connection 
for a bilateral eye disability.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2008).  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

2.  Prior to the date of the Travel 
Board hearing, however, the AMC/RO 
should complete the following 
development, time permitting:

a)  Review the record and ensure 
compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an 
additional notification letter regarding 
the claim for service connection for a 
bilateral eye disability.

This notice should include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the benefit sought as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
This letter should also provide notice 
of secondary service connection under 
38 C.F.R. § 3.310.

b)  The Veteran should be scheduled for 
a VA examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

i)  Is it at least as likely 
as not (50 percent or greater 
probability) that the Veteran 
has a current acquired 
bilateral eye disability 
[refractive error of the eye 
is not a disease for VA 
purposes] that began during 
service or is causally linked 
to any incident of active 
duty?

ii)  Is it at least as likely 
as not (50 percent or greater 
probability) that the Veteran 
was placed on the medication 
Plaquenil for a service-
connected disability?  

Relevant service connected 
disabilities are asthma, mixed 
connective tissue disorder 
(lupus), and chronic right knee 
pain with degenerative changes 
and an ACL tear.  Service 
connection is not in effect 
under a general claim for 
arthritis.  

If the Veteran was placed on 
Plaquenil for a service 
connected disability, is it as 
least as likely as not (50 
percent or greater probability) 
that the Veteran has a current 
acquired bilateral eye 
disability that was caused or 
aggravated by the taking of 
Plaquenil? 

The examiner is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The examiner is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
examiner is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

c.  Thereafter, the Veteran's claim for 
service connection on direct incurrence 
and secondary bases must be adjudicated 
on the basis of all of the evidence of 
record [to specifically include the 
evidence associated with the claims file 
since the June 2006 supplemental 
statement of the case] and all governing 
legal authority.  

If the benefit sought on appeal remains 
denied, the Veteran and her 
representative must be provided with a 
supplemental statement of the case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).




